Citation Nr: 0921992	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss.  

2.  Entitlement to an effective date earlier than August 9, 
1999, for the grant of service connection for bilateral 
hearing loss, to include whether an appeal was timely 
perfected as to an October 2, 2001, denial of a finding of 
clear and unmistakable error (CUE) in an August 30, 1963, 
rating action that denied service connection for bilateral 
hearing loss.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1954.  

Previously, in October 2006, the Board of Veterans' Appeals 
(Board) denied service connection for pes planus, plantar 
fasciitis, a low back disorder, and a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), and also 
denied an initial increased rating for bilateral hearing 
loss.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  Prior 
to a decision from the Court, however, he withdrew his 
appeal.  In a November 2007 Order, the Court dismissed the 
appeal, as per his request.  Therefore, those issues are not 
on appeal.

Additionally, the Board construed statements submitted by the 
Veteran as a motion for revision of the October 2006 decision 
on the basis of CUE.  See March 30, 2007 letter from the 
Board.  In multiple subsequent statements (including in 
particular May 2007 and June 2007 letters), however, he 
specifically stated that he was not claiming CUE in the 
Board's October 2006 decision.  As such, the Board concludes 
that the issue of whether CUE was committed in its October 
2006 decision is not currently on appeal.  

Rather, numerous statements submitted by the Veteran clearly 
reflect his intent to pursue claims regarding bilateral 
hearing loss.  The current matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2008 
rating action of the Department of Veterans Affairs Regional 
Office (RO) in St. Petersburg, Florida.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  

As noted, in the October 2006 decision, the Board, in 
pertinent part, denied service connection for a psychiatric 
disorder (to include a psycho-situational depressive 
disorder).  In multiple subsequent statements, the Veteran 
raised the issue of entitlement to service connection for a 
psychiatric disorder characterized as depression, asserted to 
be secondary to the service-connected bilateral hearing loss.  
This secondary service connection claim has not been 
previously considered by the RO and is, therefore, referred 
to the agency of original jurisdiction for appropriate 
action.  


REMAND

In September 2008, the RO awarded an increased evaluation of 
40 percent, effective from April 16, 2008, for bilateral 
hearing loss.  In addition, the RO denied an effective date 
earlier than August 9, 1999, for the grant of service 
connection for bilateral hearing loss.  In denying this 
claim, the RO also addressed the matter of the timeliness of 
the Veteran's appeal of the October 2, 2001, denial of a 
finding of CUE in an August 30, 1963, rating action that had 
denied service connection for bilateral hearing loss.  

In a letter received at the RO several weeks later in 
September 2008, the Veteran requested "[r]econsideration of 
the decision . . . with the date of September 4, 2008."  In 
subsequent statements, he reiterated his desire to pursue 
claims for an increased rating for bilateral hearing loss and 
for a finding of CUE in the August 1963 rating action.  

To date, no statement of the case (SOC) regarding these 
matters has been furnished.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that, when an appellant files 
a timely notice of disagreement (NOD) as to a particular 
issue, and no SOC is furnished, the Board should remand, 
rather than refer, the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

Unless the claims for a rating in excess 
of 40 percent for bilateral hearing loss 
and for an effective date earlier than 
August 9, 1999, for the grant of service 
connection for bilateral hearing loss (to 
include whether an appeal was timely 
perfected as to an October 2, 2001 denial 
of a finding of CUE in an August 30, 1963 
rating action that denied service 
connection for bilateral hearing loss) is 
resolved by a granting of the benefits 
sought, or the NOD is withdrawn, furnish 
the Veteran an SOC in accordance with 
38 C.F.R. § 19.29.  These issues should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.  

No action is required of the Veteran unless and until he is 
notified by the agency of original jurisdiction.  He has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

